DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 3/8/21 regarding application 16/788987 that was initially filed on 2/12/20. Claims 2-5, 7, 9-12, 14-20 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3, 5, 10, and 12 of prior U.S. Patent No. 10596970. This is a statutory double patenting rejection.

Response to Arguments
Applicant 's arguments filed 3/8/21 have been fully considered but they are not persuasive.
	The applicant argues with respect to claims 3 and 10 that the claims are not identical to the claims 3, 5, 10, and 12 in U.S. Patent No. 10596970. Examiner respectfully disagrees. In contrary to Applicant’s argument, the independent claims in the U.S. Patent No. 10596970 do not recite determining “that the switch is stuck.” Thus, they are identical.

Allowable Subject Matter
Claims 2-5, 7, 9-12, and 14-20 are allowable except the claims rejected under double patenting.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Osterhout et al., US 2015/0309316 A1, discloses an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a urrounding environment and the displayed content, wherein the eyepiece includes predictive control of external device based on an event input. 
        2.    Schuster et al., US 8040622 B1, discloses method of determining geo-reference data for a portion of a measurement area. 
        3.    Kooi et al., US 2017/0307893 A1, discloses head mounted display device comprising an optical combiner that combines light from a display and light from an environment into light transmitted towards a user's eye. 

Conclusion
        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485